DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 9/1/2022. Claims 3, 4, 8 and 13 were cancelled and claims 21-24 have been added.  Claims 1-2, 5-7, 9-12 and 14-24 are now pending in the application. 
2.	The previous 35 USC 112 rejection of claim 13 is withdrawn in light of Applicant’s amendment and remarks.  
Claim Analysis
3.	Summary of Claim 1:
A paving asphalt formulation comprising: 

(a) an asphalt; 

(b) a depolymerized wax; and 

(c) an amount of polyphosphoric acid;

wherein said depolymerized wax is made via a polymeric material undergoing a catalytic depolymerization process,

wherein said catalytic depolymerization process utilizes a catalyst, and

wherein said polymeric material comprises recycled plastics.

 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 5-7, 9, 12, 14-15, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Streiff et al. (US PG Pub 2019/0119191 A1) in view of Hilsenbeck (US PG Pub 2015/0322263 A) both references listed on the IDS dated 2/8/2021.
	Regarding claim 1, Streiff et al. teach an asphalt composition comprising a wax that that is formed by a process of subjecting plastic to catalytic cracking, wherein the plastic and a catalyst are converted to a wax (claims 28-30), wherein the converting a waste plastic to wax is a process of depolymerizing the waste plastic [0007] thereby reading on the (a) an asphalt; (b) a depolymerized wax;   the “said depolymerized wax is made via a polymeric material undergoing a catalytic depolymerization process”, and the “said catalytic depolymerization process utilizes a catalyst” as required by the instant claim. Streiff et al. teach the asphalt composition is an asphalt concrete and is poured thereby reading on the paving asphalt formulation as required by the instant claim ([0073], [0156-0162]).
	Streiff et al. are silent regarding the asphalt paving formulation comprising (c) an amount of polyphosphoric acid.
	Hilsenbeck teaches asphalts suitable for making coating asphalts and paving asphalts, wherein the asphalt composition comprises waxes (Abstract) and polyphosphoric acid [0022]. Hilsenbeck teaches the motivation of using the polyphosphoric acid is due to its ability to aid in the oxidation process of the asphalt which together with waxes will beneficially alter the properties of the asphalt [0022]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the polyphosphoric acid of Hilsenbeck in the asphalt composition of Streiff et al., thereby arriving at the claimed invention. 
	Regarding claim 2, Streiff et al. teach modified bitumen ([0156], [0159]) thereby reading on the first modifier as required by the instant claim.
	Regarding claims 5-7, Streiff et al. teach polyethylene, polystyrene and polypropylene [0024]. 
	Regarding claims 9, 14-15, Streiff et al. do not particularly teach the amount of wax in the paving asphalt. 
	However, Streiff et al. teach the wax improves the rheological properties of the binder and provide lubricating properties [0165]. As such, the amount of wax will affect the resulting rheological properties and lubricity of the final product. Therefore, the amount of wax can be optimized to reach the desired properties via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	 Regarding claim 12, Streiff et al. in view of Hilsenbeck do not particularly teach the depolymerized wax reduces the amount of time required by asphalt oxidation.
	However, the property of reducing the amount of time required by asphalt oxidation is a function of the composition. Streiff et al. in view of Hilsenbeck teach the same asphalt paving composition as required by the instant claim as set forth in the rejection above. Therefore, the depolymerized wax reducing the amount of time required by asphalt oxidation in the asphalt paving composition of Streiff et al. in view of Hilsenbeck is expected to be the same reduction of time as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
	Regarding claim 20, the embodiments of Steiffer et al. do not contain styrene butadiene styrene (Examples).
	Regarding claim 23, Steiffer et al. teach the melting point of the plastic is less than 200 °C [0106] thereby encompassing the claimed range of from 110 – 170 ° C.
	
 
7.	Claims 10-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Streiff et al. (US PG Pub 2019/0119191 A1) in view of Hilsenbeck (US PG Pub 2015/0322263 A) as set forth above for claim 1 and further in view of Naidoo et al. (US PG Pub 2015/0105496 A1) all listed on the IDS dated 2/8/2021.
	Regarding claims 10-11, Streiff et al. in view of Hilsenbeck teach the paving asphalt formulation of claim 1 as set forth above and incorporated herein by reference.
	Streiff et al. in view of Hilsenbeck are silent regarding the asphalt being mopping asphalt and saturant grade asphalt.
	Naidoo et al. teach asphalt compositions comprising a first component comprising an asphalt, a second component comprising particles formed from a mixture of a resin and a binder, wherein the binder is selected from polyethylene waxes (claim 1), wherein the wax additives contain polyethylene, polypropylene and polystyrene [0040-0044] and recycled rubber material [0142]. Naidoo et al. teach the asphalt is mopping grade [0094]. Naidoo et al. teach the asphalt is BUR (built up roofing) grade [0094] thereby reading on saturant grade as required by the instant claim. Naidoo et al. offer the motivation of using these types of asphalts due to their ability to achieve the desired specifications [0094]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the mopping asphalt or the saturant grade asphalt of Naidoo et al. as the asphalt in the composition of Streiff et al. in view of Hilsenbeck, thereby arriving at the claimed invention.
	Regarding claims 16-19, Streiff et al. in view of Hilsenbeck do not particularly teach the modifier is ground tire rubber and are further silent on a second modifier and further silent still on the composition comprising styrene butadiene styrene.
Naidoo et al. teach asphalt compositions comprising ground tire rubber [0040], and further teach asphalt composition comprises a secondary rheology modifying component (Abstract) thereby reading on the (e) a second modifier as required by the instant claim. Naidoo et al. teach the secondary rheology component is a wax additive containing a resin, wherein the resin is a polymer (Table 1). Naidoo et al. teach the composition comprises styrene-butadiene-styrene [0042]. Naidoo et al. offer the motivation of choosing these components for the asphalt composition due to their ability to meet the target performance grading parameters and improve UV resistance [0064]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the ground tire rubber, the second modifier and the styrene butadiene styrene of Naidoo et al. in the asphalt paving composition of Steiffer et al. in view of Hilsenbeck, thereby arriving at the claimed invention.

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Streiff et al. (US PG Pub 2019/0119191 A1) in view of Hilsenbeck (US PG Pub 2015/0322263 A) as set forth above for claim 1 and further in view of Myszak, JR et al. (US PG Pub 2013/0180431 A1).
Regarding claim 21, Streiff et al. in view of Hilsenbeck teach the paving asphalt formulation of claim 1 as set forth above and incorporated herein by reference. Streiff et al. teach the plastic contains other additives such as fillers, processing aids, among others [0023].
	Streiff et al. in view of Hilsenbeck are silent regarding the paving asphalt composition comprising an extender.
 	Myszak et al. teach asphalt compositions comprising polymers, additives, including extender oils, Gilsonites, among others [0039]. As such, the extenders of Myskak et al. are functional equivalents to the additives/fillers of Streiff et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to use an extender as taught by Myszak et al. in the asphalt paving composition of Streiff et al. in view of Hilsenbeck thereby arriving at the claimed invention.
	
	

9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Streiff et al. (US PG Pub 2019/0119191 A1) in view of Hilsenbeck (US PG Pub 2015/0322263 A) as set forth above for claim 1 and further in view of Kumar (US PG Pub 2012/0016169 A1) all listed on the IDS dated 2/8/2021.
Regarding claim 22, Streiff et al. in view of Hilsenbeck teach the paving asphalt formulation of claim 1 as set forth above and incorporated herein by reference. 
	Streiff et al. in view of Hilsenbeck are silent regarding the particular catalyst as required by the instant claim.
	Kumar teaches a process of depolymerization of mixing polyethylene waste to make waxes (Abstract), wherein a depolymerization reaction utilizes the polyethylene waste with a catalyst wherein the catalyst is Fe-Cu-Mo-P/Al2O3 [0020]. Kumar offers the motivation of using this catalyst due to its ability to accelerate the depolymerization reaction [0050]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the catalyst of Kumar in the asphalt paving composition of Streiff et al. in view of Hilsenbeck, thereby arriving at the claimed invention.


10.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Streiff et al. (US PG Pub 2019/0119191 A1) in view of Hilsenbeck (US PG Pub 2015/0322263 A) and further in view of Kumar (US PG Pub 2012/0016169 A1) and Naidoo all listed on the IDS dated 2/8/2021. 
Streiff et al. teach an asphalt composition comprising a wax that that is formed by a process of subjecting plastic to catalytic cracking, wherein the plastic and a catalyst are converted to a wax (claims 28-30), wherein the converting a waste plastic to wax is a process of depolymerizing the waste plastic [0007] thereby reading on the (a) an asphalt; (b) a depolymerized wax;   the “said depolymerized wax is made via a polymeric material undergoing a catalytic depolymerization process”, and the “said catalytic depolymerization process utilizes a catalyst” as required by the instant claim. Streiff et al. teach the asphalt composition is an asphalt concrete and is poured thereby reading on the paving asphalt formulation as required by the instant claim ([0073], [0156-0162]). Streiff et al. teach waste plastic [0007] thereby reading on recycled plastics.
Streiff et al. do not particularly teach the amount of wax in the paving asphalt. 
	However, Streiff et al. teach the wax improves the rheological properties of the binder and provide lubricating properties [0165]. As such, the amount of wax will affect the resulting rheological properties and lubricity of the final product. Therefore, the amount of wax can be optimized to reach the desired properties via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	Streiff et al. are silent regarding the asphalt paving formulation comprising (c) an amount of polyphosphoric acid.
	Hilsenbeck teaches asphalts suitable for making coating asphalts and paving asphalts, wherein the asphalt composition comprises waxes (Abstract) and polyphosphoric acid [0022]. Hilsenbeck teaches the motivation of using the polyphosphoric acid is due to its ability to aid in the oxidation process of the asphalt which together with waxes will beneficially alter the properties of the asphalt [0022]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the polyphosphoric acid of Hilsenbeck in the asphalt composition of Streiff et al., thereby arriving at the claimed invention. 
	Streiff et al. in view of Hilsenbeck are silent regarding the particular catalyst as required by the instant claim.
	Kumar teaches a process of depolymerization of mixing polyethylene waste to make waxes (Abstract), wherein a depolymerization reaction utilizes the polyethylene waste with a catalyst wherein the catalyst is Fe-Cu-Mo-P/Al2O3 [0020]. Kumar offers the motivation of using this catalyst due to its ability to accelerate the depolymerization reaction [0050]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the catalyst of Kumar in the asphalt paving composition of Streiff et al. in view of Hilsenbeck, thereby arriving at the claimed invention.
Streiff et al. in view of Hilsenbeck and Kumar do not particularly teach the modifier is ground tire rubber and are further silent on a second modifier.
Naidoo et al. teach asphalt compositions comprising ground tire rubber [0040], and further teach asphalt composition comprises a secondary rheology modifying component (Abstract) thereby reading on the (e) a second modifier as required by the instant claim. Naidoo et al. teach the secondary rheology component is a wax additive containing a resin, wherein the resin is a polymer (Table 1). Naidoo et al. offer the motivation of choosing these components for the asphalt composition due to their ability to meet the target performance grading parameters and improve UV resistance [0064]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the ground tire rubber and the second modifier of Naidoo et al. in the asphalt paving composition of Steiffer et al. in view of Hilsenbeck and Kumar, thereby arriving at the claimed invention.

Response to Arguments
11.	Applicant’s arguments, see p. 1-5, filed 9/1/2022, with respect to the rejection of claims 1, 2 and 5-20 under 102 over Naidoo et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, new grounds of rejection is made under 103 over Streiff et al. in view of Hilsenbeck, Kumar, Mysak and Naidoo.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763